Murray, C. J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
This appeal is taken from an order of the Court below, refusing appellant’s application to amend his answer as garnishee.
The application was directed to the discretion of the Court, and as such discretion does not appear to have been grossly abused, we will not attempt to review it.
To subserve the purposes of justice, Courts should allow a garnishee to amend his answer whenever it appears that he has committed a mistake or fallen into an error which could not reasonably have been avoided.
This case shows no facts to recommend it to the interposition of this *119Court; but, on the other hand, all the circumstances might very well warrant the Court below in the suspicion of fraud, with which it has decided the whole transaction is tainted.
The whole proceeding of the District Court was irregular. It was the duty of the Court simply to render a judgment against the garnishee for tlie amount found due, and the order to pay the same into Court may be considered as improper.
This, however, makes no difference in the substantial rights of the parties, as the plaintiff is entitled to have said money applied on his execution.
Judgment affirmed with costs.